                               Case 18-10601-MFW                                  Doc 1964                 Filed 01/09/19           Page 1 of 8




                                                                         UNITED STATES BANKRUPTCY COURT
                                                                          FOR THE DISTRICT OF DELAWARE

In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.                                                                               Case No. 18-10601 (MFW)
                   Debtor                                                                                                       Reporting Period: August 1st to August 31st 2018


                                                                        AUGUST MONTHLY OPERATING REPORT

Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document        Explanation        Affidavit / Supplement
REQUIRED DOCUMENTS                                                                         Form No.                  Attached         Attached                 Attached
Schedule of Cash Receipts and Disbursements                                       MOR-1                                  ✓
   Bank Reconciliation (or copies of debtor's bank reconciliations)               MOR-1a                                 ✓
   Schedule of Professional Fees Paid                                             MOR-1b                                 ✓
   Copies of bank statements                                                                                            N/A
   Cash disbursements journals                                                                                          N/A
Statement of Operations                                                           MOR-2                                  ✓
Balance Sheet                                                                     MOR-3                                  ✓
Status of Postpetition Taxes                                                      MOR-4                                  ✓
  Copies of IRS Form 6123 or payment receipt                                                                            N/A
  Copies of tax returns filed during reporting period                                                                   N/A
Summary of Unpaid Postpetition Debts                                              MOR-4                                  ✓
  Listing of aged accounts payable                                                MOR-4                                  ✓
Accounts Receivable Reconciliation and Aging                                      MOR-5                                  ✓
Debtor Questionnaire                                                              MOR-5                                  ✓


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.




Signature of Debtor                                                               Date




Signature of Joint Debtor                                                         Date


/s/ Robert Peck                                                                   1/9/2019
Signature of Authorized Individual*                                               Date


Robert Peck                                                                       Controller
Printed Name of Authorized Individual                                             Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                             Page 1 of 8
In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.                         Case 18-10601-MFW                                        Doc 1964                      Filed 01/09/19                            Page 2Case
                                                                                                                                                                                                                  of No.
                                                                                                                                                                                                                      8 18-10601 (MFW)
                   Debtor                                                                                                                                                                                                  Reporting Period: August 1st to August 31st 2018

                                                                                                             MOR 1 - SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

                              Case Number:       18-10620            18-10628           18-10646           18-10623           18-10626            18-10641           18-10638           18-10647           18-10630            18-10609           18-10610           18-10621            18-10651
                                                   THE
                                                WEINSTEIN             TWC                TWC                              WEINSTEIN                TWC                                                 TWC Fearless        SPY KIDS TV                               Weinstein            TWC
                                                   COMPANY        DOMESTIC          PRODUCTION  CURRENT                   TELEVISION             POLAROID            TWC MIST       MarcoTwo,              Borrower,       BORROWER,          Check Hook         Global Film         Untouchable
                                   Debtor:           LLC            LLC                LLC     WAR SPV LLC                   LLC                  SPV, LLC             LLC             LLC                 LLC                LLC                LLC                Corp.             SPV, LLC             TOTAL

Inflows
    Operating Receipts                         $    2,845,984    $              - $                - $                - $                - $                 - $                - $                - $                 - $                - $                - $                 - $                - $     2,845,984
    Sale Proceeds                                            -                   -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -               -
    DIP Draws                                                -                   -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -               -
Total                                          $    2,845,984    $               - $                - $                - $                - $                 - $                - $                - $                 - $                - $                - $                 - $                - $    2,845,984

Outflows
   Payroll                                     $         (943) $                - $                - $                - $                - $                 - $                - $                - $                 - $                - $                - $                 - $                - $         (943)
   Payroll Taxes                                             -                   -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -               -
   Sales, Use & Other Taxes                                  -                   -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -               -
   Administrative                                   (231,979)                    -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -      (231,979)
   Selling                                             (2,230)                   -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -         (2,230)
   Restructuring Fees                             (4,109,807)                    -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -    (4,109,807)
   Loan Transfers                                (16,823,833)                    -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -   (16,823,833)
   Other (A)                                           (5,283)                   -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -         (5,283)
Total                                          $ (21,174,074) $                  - $                - $                - $                - $                 - $                - $                - $                 - $                - $                - $                 - $                - $ (21,174,074)

Net Cash Flow                                  $ (18,328,090) $                 -   $              -   $              -   $              -   $               -   $              -   $              -   $               -   $              -   $              -   $               -   $              -   $ (18,328,090)

Beginning Operating Book Cash                  $ 42,538,066 $                   -   $              -   $              -   $              -   $               -   $              -   $              -   $               -   $              -   $              -   $               -   $              -   $ 42,538,066
  Net Cash Flow                                  (18,328,090)                   -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -     (18,328,090)
Ending Operating Book Cash                     $ 24,209,976 $                   -   $              -   $              -   $              -   $               -   $              -   $              -   $               -   $              -   $              -   $               -   $              -   $ 24,209,976

Beginning Restricted Cash                      $    3,582,688 $ 15,259,383 $              291,818      $       70,968 $ 3,403,478 $                  902,484 $                  -   $           (42) $                 -   $       20,394     $    1,009,638     $             - $                  -   $ 24,540,808
  (+) Loan Receipts / Interest                         71,084      140,778                       -                   -   1,176,604                   269,604                    -            2,102                     -                                    -                  -                    0      1,660,172
  (–) Loan Repayments / Fees                               (70) (5,292,776)                      -                 (40) (2,555,690)                         -                   -                 -                    -                -                   -              (394)                    -     (7,848,971)
Ending Restricted Cash                         $    3,653,702 $ 10,107,385 $              291,818      $       70,928 $ 2,024,391 $                1,172,087 $                  -   $        2,060 $                   -   $       20,394     $    1,009,638     $         (394) $                  0   $ 18,352,010

Total Ending Cash                              $ 27,863,678      $ 10,107,385       $     291,818      $       70,928     $    2,024,391     $     1,172,087     $              -   $        2,060     $               -   $       20,394     $    1,009,638     $         (394) $                  0   $ 42,561,986
(A) Other Expense Breakout
   Consulting                                  $       (5,283) $                - $                - $                - $                - $                 - $                - $                - $                 - $                - $                - $                 - $                - $        (5,283)
   DIP Fee                                                   -                   -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -                -
   Bank Fees                                                 -                   -                  -                  -                  -                   -                  -                  -                   -                  -                  -                   -                  -                -
Total                                          $       (5,283) $                 - $                - $                - $                - $                 - $                - $                - $                 - $                - $                - $                 - $                - $        (5,283)

Disbursements for UST Fee Calc.                $ (21,174,144) $      (5,292,776) $                 -   $          (40) $      (2,555,690) $                  -   $              -   $              -   $               -   $              -   $              -   $         (394) $                  -   $ (29,023,045)


Note: This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in these chapter 11 cases. The financial information contained
herein is limited in scope and covers a limited time period. Moreover, such information is preliminary and unaudited and is not prepared in accordance with generally accepted accounting principles in the United States.
The Debtors reserve all rights to amend or supplement this MOR in all respects, as may be necessary or appropriate. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an
admission with respect to their chapter 11 cases.

Note: The Debtors have attempted to identify receipts and disbursements on an individual Debtor basis; however, because the Debtors generally track and report their financial information on a consolidated basis,
some errors may exist and adjustments in future reporting may be necessary.




                                                                                                                                                 Page 2 of 8
In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.
                   Debtor
                                                                           Case 18-10601-MFW                            Doc 1964               Filed 01/09/19                Page 3 of 8                                     Case No. 18-10601 (MFW)
                                                                                                                                                                                                                             Reporting Period: August 1st to August 31st

                                                                                                                       BANK RECONCILIATIONS
                                                                                                                      Continuation Sheet for MOR-1
                                                                      A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                                                                                                                                                             Account                      Month End                  Month End
                     Bank                                            Account Name                                                 Legal Entity                                Number                     Bank Balances              Book Balances         Variance 1
  Bank Hapaolim                               JC Penney Collection Account                                 WTV JCP Borrower 2017 LLC                                  XXXXXXXXXXXXXX-0000          $                     -      $                   - $               -
  Bank of America                             Weinstein Television LLC Collection Account                  Weinstein Television LLC                                   XXXXXXXXXX-4033                            611,996                     611,996                  -
  Bank of America                             Weinstein Television LLC Collection Account                  Weinstein Television LLC                                   XXXXXXXXXX-4388                          1,412,395                   1,412,395                  -
  Bank of America                             Weinstein Television LLC Collection Account                  Weinstein Television LLC                                   XXXXXXXXXX-4038                                    -                          -                 -
  Bank of Hope                                Access Industries Interest Reserve                           TWC Borrower 2016, LLC                                     XXXXXXXXXX-7811                                    -                          -                 -
  Bank of Hope                                Lexus Short Films                                            TWC Short Films                                            XXXXXXXXXX-6958                                    -                          -                 -
  Canadian Imperial Bank of Commerce          Canada Tax Credit Collection                                 MarcoTwo, LLC                                              XXXXXXX-6115                                       -                          -                 -
  Canadian Imperial Bank of Commerce          Spy Kids TV Canadian Tax Credit Collection Account           Spy Kids TV Borrower, LLC                                  XXXXXXX-2003                                       -                          -                 -
  Comerica Bank                               Mist - Collection Account                                    TWC Mist LLC                                               XXXXXXXXXX-2328                                    -                          -                 -
  East West Bank                              Southpaw International Collections Account                   Check Hook LLC                                             XXXXXXXXXXX-6417                         1,009,638                  1,009,638                   -
  East West Bank                              Current War Disbursement Account                             Current War SPV LLC                                        XXXXXXXXXX-9772                             71,008                      71,008                  -
  East West Bank                              Canada Tax Credit Collection Account                         MarcoTwo, LLC                                              XXXXXXXXXX-0348                                    -                          -                 -
  East West Bank                              Collection Account                                           MarcoTwo, LLC                                              XXXXXXXXXX-8230                              2,060                       2,060                  -
  East West Bank                              CTHD 2 Collection Account                                    CTHD 2 LLC                                                 XXXXXXXXXX-6391                                    -                          -                 -
  East West Bank                              CTHD 2 New Zealand FX Account                                CTHD 2 LLC                                                 XXXXXXXXXXXXXX-0001                                -                          -                 -
  East West Bank                              CTHD 2 Production Funding Account                            CTHD 2 LLC                                                 XXXXXXXXXX-6409                                    -                          -                 -
  East West Bank                              Current War Cash Collateral Account                          Current War SPV LLC                                        XXXXXXXXXX-9897                                    -                          -                 -
  East West Bank                              Current War Collection Account                               Current War SPV LLC                                        XXXXXXXXXX-9665                                 (81) 2                      (81)                 -
  East West Bank                              Hungarian Tax Credit Collection Account                      MarcoTwo, LLC                                              XXXXXXXXXX-9329                                    -                          -                  -
  First Republic Bank                         Collection Account                                           TWC Untouchable SPV, LLC                                   XXXXXXXXXXX-0081                                  0                           0                  -
  First Republic Bank                         Fearless Collection Account                                  TWC Fearless Borrower, LLC                                 XXXXXXXXXXX-0123                                   -                          -                  -
  First Republic Bank                         Polaroid International Collections Account                   TWC Polaroid SPV, LLC                                      XXXXXXXXXXX-0073                         1,172,087                  1,172,087                    -
  HSBC                                        Main Operating Acct (ZBA)                                    THE WEINSTEIN COMPANY LLC                                  XXXXXX-6862                             24,261,827                 24,261,827                    -
  HSBC                                        Other Ancillary US Deposits                                  THE WEINSTEIN COMPANY LLC                                  XXXXXX-8407                              2,974,692                  2,974,692                    -
  HSBC                                        Cash Receipts (Theatrical) HS                                THE WEINSTEIN COMPANY LLC                                  XXXXXX-7141                                679,010                    679,010                    -
  HSBC                                        LA L/C                                                       THE WEINSTEIN COMPANY LLC                                  XXXXXXXXX-4378                              85,957                      85,957                   -
  HSBC                                        Dimension Films Operating Account                            THE WEINSTEIN COMPANY LLC                                  XXXXXXXXX-7074                                     -                          -                  -
  HSBC                                        Employee Benefits                                            THE WEINSTEIN COMPANY LLC                                  XXXXXX-7117                                        -                          -                  -
  HSBC                                        Miscellaneous Deposits                                       THE WEINSTEIN COMPANY LLC                                  XXXXXX-7150                                        -                          -                  -
  HSBC                                        Secured Deposits                                             Weinstein Global Film Corp.                                XXXXXX-7133                                    (394) 2                     (394)                 -
  HSBC                                        US Payroll & Tax Account                                     THE WEINSTEIN COMPANY LLC                                  XXXXXX-6889                                        -                          -                  -
  HSBC                                        Weinstein Television LLC - Disbursement                      Weinstein Television LLC                                   XXXXXXXXX-6196                                     -                          -                  -
  HSBC                                        Wire Disbursements                                           THE WEINSTEIN COMPANY LLC                                  XXXXXX-7125                                        -                          -                  -
  HSBC                                        AP Disbursements                                             THE WEINSTEIN COMPANY LLC                                  XXXXXXXXX-0775                                     -                 (137,808)           (137,808)
  MUFG                                        Spy Kids TV - Collection Account                             Spy Kids TV Borrower, LLC                                  XXXXXXXXXX-1092                             20,394                      20,394                   -
  One West / CIT                              Netflix Deposit Account - TWC Domestic                       TWC Domestic LLC                                           XXXXXXXXXX-0628                              1,301                       1,301                   -
  Opus Bank                                   Waco Collection Account                                      TWC Waco SPV, LLC                                          XXXXXXXX-2933                                      -                          -                  -
  Opus Bank                                   Waco Collection Account                                      TWC Waco SPV, LLC                                          XXXXXXXX-2909                                      -                          -                  -
  SunTrust Bank                               SunTrust Bank                                                PA Entity 2017, LLC                                        XXXXXXXXXXXXX-1871                                 -                          -                  -
  UBOC                                        P&R Reserve Account - TWC Domestic                           TWC Domestic LLC                                           XXXXXXXXXX-8967                          3,414,874                  3,414,874                    -
  UBOC                                        Burkle P&R Reserve - TWC Domestic                            TWC Domestic LLC                                           XXXXXXXXXX-9742                          2,547,056                  2,547,056                    -
  UBOC                                        Trust Account - TWC Domestic                                 TWC Domestic LLC                                           XXXXXXXXXX-8894                          3,768,164                  3,768,164                    -
  UBOC                                        TWC Production, LLC - Expense Reserve Account                TWC Production LLC                                         XXXXXXXXXX-9904                            245,000                    245,000                    -
  UBOC                                        TWC Production, LLC - P&R Reserve Account                    TWC Production LLC                                         XXXXXXXXXX-9890                             46,818                      46,818                   -
  UBOC                                        Trust Account - TWC Domestic                                 TWC Domestic LLC                                           XXXXXXXXXX-1600                            376,953                    376,953                    -
  UBOC                                        Access Industries Collection account                         Weinstein Global Film Corp.                                XXXXXXXXXX-6797                                    -                          -                  -
  UBOC                                        TWC Production, LLC - Collection Account                     TWC Production LLC                                         XXXXXXXXXX-9874                                    -                          -                  -
  UBOC                                        Bank Fee Account - TWC Domestic                              TWC Domestic LLC                                           XXXXXXXXXX-8959                                (963) 2                     (963)                 -
Grand Total                                                                                                                                                                                         $         42,699,794       $         42,561,986 $          (137,808)

  1
      Variance represents outstanding checks.
  2
      Certain bank accounts have negative balances as a result of incurring bank and maintenance fees, which will be settled prior to account closure.

  Main Operating Accounts Summary
    Main Operating Acct (ZBA)                                                                                                                                                                                                   $         24,261,827
    AP Disbursements (Check Float)                                                                                                                                                                                                          (137,808)
    LA L/C                                                                                                                                                                                                                                     85,957
  The Weinstein Company LLC Book Cash                                                                                                                                                                                           $        24,209,976




                                                                                                                                 Page 3 of 8
                                                           Case 18-10601-MFW                      Doc 1964               Filed 01/09/19              Page 4 of 8

In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.                                                                                                          Case No. 18-10601 (MFW)
                   Debtor                                                                                                                                  Reporting Period: August 1st to August 31st 2018

                                                                                                             MOR-1b
                                                                               SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                             This schedule is to include all retained professional payments from case inception to current month.



                                                                                                                                       Check                               Amount Paid                   Year-To-Date
                     Payee                    Period Covered          Amount Approved                     Payor                   Number     Date                   Fees            Expenses        Fees           Expenses
Moelis & Company LLC                                                                                                                                                                                270,322.58         35,546.97
Richards, Layton & Finger, P.A                                                                                                                                                                    1,117,035.20         40,632.86
Epiq Bankruptcy Solutions, LLC         7/1/18 - 7/31/18                        56,173.87   THE   WEINSTEIN COMPANY LLC          EFT            8/16/2018          56,173.87                 -       952,296.82               -
Berkeley Research Group, LLC           3/30/18 - 4/30/18                      394,514.30   THE   WEINSTEIN COMPANY LLC          EFT            8/28/2018         394,416.00               98.30     394,416.00             98.30
Pachulski Stang Ziel and Jones LLP     3/19/18 - 5/31/18                    1,363,790.53   THE   WEINSTEIN COMPANY LLC          EFT            8/29/2018       1,300,041.80           63,748.73   1,300,041.80         63,748.73
Cravath, Swaine & Moore LLP            6/1/18 - 6/30/18                     1,503,378.56   THE   WEINSTEIN COMPANY LLC          EFT            8/31/2018       1,465,393.60           37,984.96   5,541,019.60        145,886.99




                                                                                                           Page 4 of 8
                                Case 18-10601-MFW                            Doc 1964                  Filed 01/09/19                   Page 5 of 8

In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.                                                                          Case No. 18-10601 (MFW)
                   Debtor                                                                                                  Reporting Period: August 1st to August 31st 2018

                                                                                      MOR-2
                                                                           STATEMENT OF OPERATIONS
                                                                                (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.




                                                                                       The                                                 The
                                                                                     Weinstein      TWC       Weinstein                  Weinstein     TWC       Weinstein      Post
                                                                                     Company      Domestic    Television     MTD         Company     Domestic    Television   Petition
($ in 000s)                                                                            LLC          LLC          LLC        August         LLC         LLC          LLC       to Date
 Revenues, gross                                                                     $       8    $      -    $        -   $       8     $ 26,872    $       -   $        -   $ 26,872
 Less: Returns and Allowances                                                                -           -             -           -             -           -            -            -

Revenues, net                                                                        $        8   $       -   $       -    $       8     $ 26,872    $       -   $        -   $ 26,872

Expenses:
 Inventory                                                                           $         - $        -   $       -    $        -    $      -    $       -   $       - $        -
 Advertising                                                                                   -          -           -             -          43            -           -        43
 Bad Debts                                                                                     -          -           -             -       1,961            -           -     1,961
 Contributions                                                                                 -          -           -             -            -           -           -          -
 Employee Benefit Programs                                                                    1           -           -            1          451            -           -       451
 Insider Compensation                                                                          -          -           -             -         446            -           -       446
 Insurance                                                                                   64           -           -           64          597            -           -       597
 Office Expense                                                                              10           -           -           10          194            -           -       194
 Repairs and Maintenance                                                                       -          -           -             -          97            -           -        97
 Rent and Lease Expense                                                                      20           -           -           20          312            -           -       312
 Salaries/Commissions/Fees                                                                     -          -           -             -       3,064            -           -     3,064
 Supplies                                                                                    13           -           -           13          262            -           -       262
 Taxes - Payroll                                                                               -          -           -             -         714            -           -       714
 Taxes - Real Estate                                                                           -          -           -             -          25            -           -        25
 Taxes - Other                                                                                 -          -           -             -          23            -           -        23
 Travel and Entertainment                                                                     0           -           -            0           37            -           5        42
 Utilities                                                                                     -          -           -             -          52            -           -        52
 Other                                                                                        7           -           -            7        7,779            -           -     7,779
Total Operating Expenses before Depreciation                                         $      115 $         -   $       -    $     115     $ 16,057    $       -   $       5 $ 16,061
  Depreciation                                                                                 -          -           -             -         145            -           -       145
  Net Profit (Loss) Before Other Income & Expenses                                   $     (107) $        -   $       -    $    (107)    $ 10,671    $       -   $      (5) $ 10,666

Other Income/(Expense):
  Interest expense and amortized financing costs, net of interest income             $         - $        -   $       -    $        -    $   7,840 $ 1,450 $             - $      9,290
  Other expense - foreign translation fees                                                     -          -           -             -           (2)       -              -            (2)
  Net Profit (Loss) Before Reorganization Items                                      $     (107) $        -   $       -    $    (107)    $   2,833 $ (1,450) $          (5) $     1,378

Reorganization Items
   Professional Fees (Restructuring)                                                 $    5,159   $       -   $        -   $   5,159     $ 17,015    $       -   $        -   $ 17,015
   U.S. Trustee Quarterly Fees                                                                -           -            -           -          453            -            -        453
Total Reorganization Expenses                                                        $    5,159   $       -   $        -   $   5,159     $ 17,468    $       -   $        -   $ 17,468

  Income taxes                                                                              -             -           -           -            100          -            -        100
Net Income/(Loss)                                                                    $ (5,266) $          -   $       -    $ (5,266)     $ (14,536) $ (1,450) $         (5) $ (15,991)


Other
   Amortization of film costs, participations and residuals                          $        -   $       -   $        -   $       -     $   3,770   $       -   $        -   $   3,770
   Distribution, marketing and manufacturing expenses                                         7           -            -           7         3,320           -            -       3,320
   Professional Fees (Other)                                                                  -           -            -           -           689           -            -         689
Total Other                                                                          $        7   $       -   $        -   $       7     $   7,779   $       -   $        -   $   7,779


Note: The Debtors have attempted to identify financial activity on an individual Debtor basis; however, because the Debtors generally track and report
their financial information on a consolidated basis, some errors may exist and adjustments in future reporting may be necessary.




                                                                                         Page 5 of 8
In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.
                  Debtor
                                                                                      Case 18-10601-MFW                                       Doc 1964                            Filed 01/09/19                   Page 6 of 8                                  Case No. 18-10601 (MFW)
                                                                                                                                                                                                                                                                Reporting Period: August 1st to August 31st 2018

                                                                                                                                                               MOR-3
                                                                                                                                                           BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.


                                                                                                                                                                                                                                                    The
                                                                                TWC                 TWC                                   Weinstein                           Weinstein        TWC        Spy Kids TV               Book Value    Weinstein                   Weinstein                                 Book Value
                                                          The Weinstein        Domestic           Production   Check Hook Current War     Television        Weinstein         Global Film     Polaroid     Borrower,    MarcoTwo,     as of       Company       Weinstein     Global Film                                 as of
($ in 000s)                                               Company LLC            LLC                 LLC          LLC      SPV LLC           LLC            Books LLC           Corp.        SPV, LLC        LLC           LLC       8/30/18        LLC         Books LLC        Corp               All Other            3/19/18
ASSETS
   Cash and cash equivalents                              $      24,210    $           - $                 - $          - $           - $          - $                  - $              - $         -    $         - $         - $    24,210     $       419   $         - $           -       $            - $              419
   Restricted cash                                                3,654           10,107                 292        1,010            71        2,024                     -              (0)      1,172             20           2       18,352          1,195              -                -            9,766              10,960
   Accounts receivable, net                                         416                 -                   -            -             -            -                    -                -           -              -           -         416        224,120            21                 -                 -            224,141
   Prepaid expenses and other assets                                   -                -                   -            -             -            -                    -                -           -              -           -            -         1,377              -                -                 -              1,377
   Inventory, net                                                      -                -                   -            -             -            -                    -                -           -              -           -            -           296              -                -                 -                296
   Investment in films and television programs, net             114,036                 -                   -            -             -            -                    -                -           -              -           -     114,036        341,358              -                -                 -            341,358
   Property and equipment, net                                         -                -                   -            -             -            -                    -                -           -              -           -            -           832              -                -                 -                832

TOTAL ASSETS                                              $     142,316    $     10,107           $     292    $    1,010        $   71   $   2,024        $            -     $        (0) $     1,172    $       20    $       2   $ 157,014     $ 569,597     $       21    $         -       $       9,766           $ 579,384

LIABILITIES
  Accounts payable and accrued liabilities                $     139,025    $              -       $        - $           -       $    - $          -        $           - $         1,330    $        -   $         - $         - $ 140,355       $ 135,305     $         - $      1,330        $               -       $ 136,635
  Interest payable                                                3,278                       -             -                -         -               -                 -               -           -               -           -     3,278          2,164                -             -                          -        2,164
  Film obligations                                               75,315                       -             -                -         -               -                 -               -           -               -           -    75,315         87,466                -             -                          -       87,466
  Deferred revenue                                                     -                      -             -                -         -               -                 -         12,671          270               -           -    12,941        131,720                -       12,671                           -      144,391
  Contractual advance                                             6,287                       -             -                -         -               -                 -               -           -               -           -     6,287          6,625                -             -                          -        6,625
  Amounts Due to Insiders                                         9,986                       -             -                -         -               -                 -               -           -               -           -     9,986          9,771                -             -                          -        9,771
  Long-Term Debt                                                 67,694                       -             -                -         -               -                 -               -           -               -           -    67,694        335,182                -             -                          -      335,182
  DIP Loan                                                             -                      -             -                -         -               -                 -               -           -               -           -          -              -               -             -                          -             -

TOTAL LIABILITIES                                         $     301,584    $              -       $        -   $         -       $    -   $        -       $            -     $   14,001     $     270    $         -   $       -   $ 315,855     $ 708,233     $         -   $   14,001        $               -       $ 722,234

MEMBERS' EQUITY
 Capital contributions Direct                             $     514,210    $           -          $        -   $         -       $    -   $        -        $           -     $          -   $        -   $         -   $       -   $ 514,210     $ 514,210 $             -   $         -       $           -           $ 514,210
 costs to issue equity                                          (19,955)               -                   -             -            -            -                    -                -            -            -            -      (19,955)      (19,955)             -              -                   -             (19,955)
 Additional contributed capital                                  82,572                -                   -             -            -            -                    -                -            -            -            -       82,572        82,572              -              -                   -              82,572
 Retained deficit                                              (736,095)         10,107                 292         1,010            71       2,024                     -         (14,001)         902            20            2     (735,668)     (715,463)            21       (14,001)              9,766             (719,678)

TOTAL MEMBERS' EQUITY (DEFICIT)                           $    (159,268) $       10,107           $     292    $    1,010        $   71   $   2,024         $           -     $   (14,001) $       902    $       20    $       2   $ (158,841)   $ (138,636) $         21    $   (14,001) $            9,766           $ (142,850)

TOTAL LIABILITIES AND EQUITY                              $     142,316    $     10,107           $     292    $    1,010        $   71   $   2,024         $           -     $        (0) $     1,172    $       20    $       2   $ 157,014     $ 569,597     $       21    $         -       $       9,766           $ 579,384


Liabilities Subject to Compromise (Pre-Petition)
   Secured Debt                                                                                                                                                                                                                                                                                                         $ 337,346
   Priority Debt                                                                                                                                                                                                                                                                                                                 -
   Unsecured Debt                                                                                                                                                                                                                                                                                                         375,117
Total                                                                                                                                                                                                                                                                                                                   $ 712,463

Note: To the best of their ability, the Debtors have created the foregoing balance sheets on an individual Debtor basis; however, because the Debtors generally maintain their financial information on a consolidated basis, some errors may exist and adjustments in future reporting
may be necessary.




                                                                                                                                                                Page 6 of 8
                         Case 18-10601-MFW                                 Doc 1964                  Filed 01/09/19                   Page 7 of 8



In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.                                                                 Case No. 18-10601 (MFW)
                Debtor                                                                                            Reporting Period: August 1st to August 31st 2018

                                                                                   MOR-4

                                                                 STATUS OF POSTPETITION TAXES

  Note: The post-petition taxes payable are on The Weinstein Company, LLC's books. All other filing Debtor entities do not have outstanding taxes
                                                                   payable

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                          Beginning             Amount                                                                        Ending
                                                             Tax               Withheld or           Amount             Date              Check No.             Tax
                                                           Liability            Accrued               Paid              Paid               or EFT             Liability
Federal
Withholding                                           $                -   $                 -   $            -                                                           -
FICA-Employee                                                          -                     -                -                                                           -
FICA-Employer                                                          -                     -                -                                                           -
Unemployment                                                           -                     -                -                                                           -
Income                                                                 -                     -                -                                                           -
Other:                                                                 -                     -
  Total Federal Taxes                                 $                -   $                 -   $            -                                                           -
Foreign
Income                                                                 -                     -                -                                       -                   -
  Total Foreign Taxes
State and Local
Withholding                                           $                -   $                 -   $            -                                                           -
Sales                                                                  -                     -                -                                                           -
Excise                                                                 -                     -                -
Unemployment                                                           -                     -                -                                                           -
Real Property                                                          -                     -                -
Personal Property                                                      -                     -                -
Income                                                                 -                     -                -                                                           -
Other: State Disability Insurance                                      -                     -                -
  Total State and Local                                                -                     -                -                                                           -
Total Taxes                                           $                -   $                 -   $            -                                                           -



                                                           SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                      Note: All unpaid post-petition debts were incurred at The Weinstein Company, LLC

                                                                                         Number of Days Past Due
                                                           Current                0-30            31-60          61-90                     Over 90            Total
Accounts Payable                                      $     3,720,670      $               - $            - $                     -   $               -   $   3,720,670
Accrued AP                                                           -                     -                                                                          -
Wages Payable                                                        -                     -                                                                          -
Taxes Payable                                                        -                     -                                                                          -
Rent/Leases-Building                                                 -                     -                                                                          -
Rent/Leases-Equipment                                                -                     -                                                                          -
Secured Debt/Adequate Protection Payments                            -                     -                                                                          -
Professional Fees                                                    -                     -                                                                          -
Amounts Due to Insiders*                                             -                     -                                                                          -
Other:                                                               -                     -                                                                          -
Total Postpetition Debts                              $    3,720,670       $               - $            - $                     -   $               -   $   3,720,670



*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                     Page 7 of 8
                          Case
In re: THE WEINSTEIN COMPANY    18-10601-MFW
                             HOLDINGS LLC, et al.                    Doc 1964          Filed 01/09/19      Page 8
                                                                                                 Case No. 18-10601   of 8
                                                                                                                   (MFW)
                 Debtor                                                                           Reporting Period: August 1st to August 31st 2018


                                                                            MOR-5

                                                     ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                Note: Accounts receivable are on the books at The Weinstein Company, LLC and Weinstein Books, LLC, as shown on MOR-3

(USD, in thousands)
Accounts Receivable Reconciliation                                                                      Amount
Total Accounts Receivable at the beginning of the reporting period                                                               2,355
+ Amounts billed during the period                                                                                                 101
- Amounts collected during the period                                                                                           (2,040)
- Credit notes
+ Other Adjustments
Total Accounts Receivable at the end of the reporting period                                                                      416

Accounts Receivable Aging                                                                               Amount
0 - 30 days old                                                                                                                    101
31 - 60 days old                                                                                                                    -
61 - 90 days old                                                                                                                    -
91+ days old                                                                                                                     7,799
Total Accounts Receivable                                                                                                        7,900
Amount considered uncollectible (Bad Debt)                                                                                      (7,484)
Accounts Receivable (Net)                                                                                                          416

                                     DEBTOR QUESTIONNAIRE

Must be completed each month                                                                            Yes                No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                           X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                           X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                         X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                         X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                               X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                         Page 8 of 8
